 

Exhibit 10.1

 

EXECUTION VERSION

GUARANTEE

Ocwen Financial Corporation (“Guarantor”) irrevocably guarantees each and every
representation, warranty, covenant, agreement and other obligation of Purchaser,
and/or any of its permitted assigns, and the full and timely performance of
their respective obligations under the provisions of (i) that certain Mortgage
Servicing Rights Purchase and Sale Agreement (the “Purchase Agreement”), dated
as of June 13, 2013, by and between Ocwen Loan Servicing, LLC (“Purchaser”) and
OneWest Bank, FSB (“Seller”), and (ii) that certain Cooperation Agreement, made
and entered into as of June 13, 2013, between Seller and Purchaser (the
“Cooperation Agreement” and, together with the Purchase Agreement, the
“Agreements”). The obligations of the Guarantor under this guarantee are
continuing and will remain in full force and effect until the guaranteed
obligations in the preceding sentence have been performed or paid in full.
Guarantor acknowledges that it is making this guarantee to induce Seller to
enter into the Agreements and that Guarantor is making this guarantee in
consideration of Seller so entering into the Agreements. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Purchase Agreement.

This is a guarantee of payment and performance, and not of collection, and the
Guarantor acknowledges and agrees that this guarantee is full and unconditional,
and no release or extinguishment of Purchaser’s obligations or liabilities
(other than in accordance with the terms of the Agreements), whether by decree
in any bankruptcy proceeding or otherwise, shall affect the continuing validity
and enforceability of this guarantee, as well as any provision requiring or
contemplating performance by the Guarantor.

The Guarantor hereby waives, for the benefit of Seller, (i) any right to require
the Seller, as a condition of payment or performance by the Guarantor, to
proceed against Purchaser or pursue any other remedy whatsoever and (ii) to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, except to the extent that any such defense is available to Purchaser.

Without limiting in any way the foregoing guarantee, the Guarantor covenants and
agrees to take all actions to enable Purchaser to adhere to each provision of
the Agreements which requires an act or omission on the part of the Guarantor or
any of its affiliates to enable Purchaser to comply with its obligations under
the Agreements.

The Guarantor represents that it has all the requisite power and authority to
execute this guarantee and to perform the actions required to be performed by it
hereby. The Guarantor has duly executed this guarantee, and this guarantee
constitutes a valid and binding obligation of the Guarantor enforceable against
the Guarantor in accordance with its terms except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting generally the
enforceability of creditors’ rights and by limitations on the availability of
equitable remedies.

The provisions of Article XII of the Purchase Agreement are incorporated herein,
mutatis mutandis, except that notices and other communications hereunder to the
Guarantor shall be delivered to Ocwen Financial Corporation, 1661 Worthington
Road, Suite 100, West Palm Beach, Florida 33409, Attention: Secretary and
General Counsel (with a copy as provided therefor in Section 12.4 of the
Agreement).

 

 

  AGREED:         OCWEN FINANCIAL CORPORATION         By: /s/ John Britti      
    Name:   John Britti         Title: Chief Financial Officer and Executive    
  Vice President           ONEWEST BANK, FSB         By: /s/ Brian Brooks      
    Name:  Brian Brooks           Title: Vice Chairman  

 